Citation Nr: 1627758	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to August 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for a psychiatric and stomach disorders.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Psychiatric Disorder

The Veteran asserts that his psychiatric disorders are due to military service, to include due to an in-service assault.  

Service treatment records are negative for treatment for a psychiatric disability.  

Private treatment records note inpatient psychiatric treatment in March 1999.  At that time it was noted that the Veteran had a history of depression following a July 1997 work assault.

In the report of a January 2009 psychiatric consult, the Veteran reported depression for 25 years. 

In a private medical opinion received in March 2010, the physician opined that the Veteran was traumatized during service and had been unable to get past it.  She stated that it had ruled his life and resulted in multiple mental disorders.  However, she did not provide a rationale to support her finding. 

The Board notes that the Veteran has not been afforded a VA examination in conjunction with his psychiatric disability claim.  On remand, the appellant should be afforded an examination and an opinion should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Stomach Disorder

The Veteran contends that his stomach disorder is secondary to his diagnosed psychiatric disorders.  Alternatively, he suggests that the condition preexisted military service and was worsened by such service.

In a February 2009 private impression plan, it was noted that an abdominal x-ray showed nonspecific findings, but suggested findings consistent small-bowel obstruction.  

The Board notes that the Veteran has not been afforded a VA examination in conjunction with his stomach disorder claim.  On remand, the appellant should be afforded an examination and an opinion should be obtained.  McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder.  The claims file, including a copy of this remand should be reviewed by the examiner to become familiar with the Veteran's relevant medical history.

The examiner should identify all current psychiatric disorders found on examination and diagnosed since the filing of the claim in December 2009.  If PTSD is diagnosed, the specific in-service stressor must be identified.

For each diagnosed psychiatric disorder disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its onset during military service or is otherwise related to such service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner should consider and discuss the lay statements of record, as appropriate to formulate the opinion.  The examiner should also discuss the March 1999 private treatment records indicating the onset of depression following a 1997 post-service assault and the January 2009 private psychiatric consultation report noting the onset of depression 25 years prior to the evaluation.

2.  Adjudicate whether service connection is warranted for a psychiatric disorder.

3.  After completion of the psychiatric examination/opinion and adjudication, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed stomach disorder.  The claims file, including a copy of this remand should be reviewed by the examiner to become familiar with the Veteran's relevant medical history.

The examiner should identify all current stomach disorders found on examination and diagnosed since the filing of the claim.  For each diagnosed stomach disorder, the examiner must provide an opinion to the following:

a. Did any current stomach disorder, clearly and unmistakably pre-exist active military service? (e.g., is it undebatable)

b. If a stomach disorder clearly and unmistakably pre-existed active military service, is it also clear and unmistakable that such disorder was NOT permanently worsened during service beyond its natural progress?

c. Is it at least as likely as not (a 50 percent probability or more) that any stomach disorder had its onset during military service or is otherwise related to such service?

Note:  Only if service connection has been established for a psychiatric disorder, then answer the following questions (d and e):

d. Is it at least as likely as not (50 percent or greater probability) that any diagnosed stomach disorder was caused by a diagnosed psychiatric disorder?

e. Is it at least as likely as not (a 50 percent probability or more) that any stomach disorder was aggravated by (i.e., permanently worsened beyond normal progression) a diagnosed psychiatric disorder?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




